Reese; J.
delivered the opinion of the court.
The Plaintiff in error was indicted and convicted in the county of Rutherford, for stealing a slave. The owner - of the slave lived in Bedford county; the prisoner was arrested with the slave in his possession in Illinois; among other things,he stated that the slave was put into his possession by one Stone in Rutherford county. The truth of that statement was sufficiently disproved on the trial; the circuit court with reference to it, charged that, if the prisoner stole the slave in Bedford county, and travelled with him through Rutherford, he might be indicted in Rutherford; and if another took him in Bedford, although by his procurement, and he in Rutherford took him feloniously into his possession, it was proper to indict him, not in Bedford, but Rutherford only. It is admitted that the Judge, with the purpose in view, stated the law correctly, the question before him being that of venue. But. it is assigned for error, that he omitted to state that, in the case supposed, he would have been indictable only as the receiver of a stolen slave. There was no fact proved upon which such defence properly arose; and it would have been unnecessary and improper for the Judge, with reference to the facts before the jury, to have charged the hypothetical grounds of defence insisted on. Indeed, what was said on the subject of venue was scarcely necessary.
*318There is no error in the record, and judgment will be affirmed.